    Case 3:17-cr-00400-HZ    Document 289    Filed 06/18/19   Page 1 of 1




Matthew G. McHenry, OSB 04357
Levine & McHenry LLC
1001 S.W. Fifth Avenue, Suite 1414
Portland, Oregon 97204
503-546-3927
email: matthew@levinemchenry.com

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,               ) NO. 3:17-cr-00400-HZ-
                                        )
                                        ) UNOPPOSED MOTION TO
             Plaintiff,                 ) CONTINUE SENTENCING
      vs.                               )
                                        )
JASON PAUL SCHAEFER,                    )
                                        )
                                        )
             Defendant.                 )

      Jason Schaefer, through his attorney Matthew G. McHenry, moves to

continue the sentencing in the above-captioned case, currently set for August

13, 2019, for two weeks, to the week of August 26, 2019, or a time

thereafter convenient to the Court and the government. The government

does not object to a continuance.

      This motion is based on the records of the case and the attached

declaration of counsel.

      Respectfully Submitted this 18th day of June, 2019:

                          /s/ Matthew G. McHenry
                          Matthew G. McHenry
                          Attorney for Jason Schaefer
